OPINION
WOODLEY, Presiding Judge.
The conviction is for the felony offense of shoplifting, with punishment assessed at 7 years confinement in the Texas Department of Corrections.
Trial was before the court, appellant having waived a jury and entered a plea of guilty.
The record reflects a careful compliance with the requirements of Art. 1.13 Vernon’s Ann.C.C.P. relating to waiver of trial by jury in a felony case, and with Art. 26.13 V.A.C.C.P. relating to the receiving of a plea of guilty.
Appellant was sworn as a witness and judicially confessed to having committed the acts charged in the indictment. One of the owners of the store testified that he saw appellant and her companion take merchandise from the shelves, put the clothes under their dresses, and leave the store with the clothing; that he followed them to their parked car and demanded that he have his merchandise back and did get it back from them. The merchandise taken without his consent included eight suits which had a fair market value of between fourteen and fifteen hundred dollars.
The evidence is sufficient to sustain the conviction.
The judgment is affirmed.